UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2136


ALICE L. ROSEBORO,

                Plaintiff - Appellant,

          v.

COMPORIUM COMMUNICATIONS, Rock Hill Telephone Co; MARY
GRAVELEY; TIFFANY THOMPSON; LOUIS RIDINGER; FRANK MARSHALL;
GLEN MCFADDEN; JEFF BUSHARDT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Margaret B. Seymour, Senior
District Judge. (0:10-cv-03267-MBS)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alice L. Roseboro, Appellant Pro Se.   Beverly A. Carroll,
HAMILTON MARTENS BALLOU & CARROLL, LLC, Rock Hill, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alice L. Roseboro appeals the district court’s order

adopting        the     magistrate     judge’s      recommendation       and    denying

relief     in     her     employment        discrimination     action.         We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm       for     the     reasons     stated    by   the   district         court.

Roseboro    v.        Comporium    Commc’ns,      No.   0:10-cv-03267-MBS       (D.S.C.

Aug. 29, 2013).            Roseboro’s motion to amend is granted.                       We

grant dispense with oral argument because the facts and legal

contentions       are     adequately    presented       in   the   materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              2